Case 1:19-cv-01870-RM-GPG Document 119 Filed 07/31/20 USDC Colorado Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               JUDGE RAYMOND P. MOORE

  Courtroom Deputy: Cathy Pearson                                      Date: July 31, 2020
  Court Reporter:   Tammy Hoffschildt (VTC)

  CASE NO.       19-cv-01870-RM-GPG

  Parties                                                              Counsel

  G.A. RESORT CONDOMINIUM ASSOCIATION, INC.,                           Tyler Meade
                                                                       Sam Ferguson
         Plaintiff,                                                    Matthew Ferguson
                                                                       Michael Reiser
  v.

  ILG, LLC, et al.,                                                    Philip Sellinger
                                                                       Ian Marx
         Defendants.                                                   Roger Kaplan



                                  COURTROOM MINUTES

  MOTION HEARING – Video Teleconference (VTC)
  COURT IN SESSION:    2:37 p.m.

  Appearances of counsel by VTC.

  Preliminary remarks made by the Court.

  Argument given and discussion held regarding Defendants’ Motion for Temporary
  Restraining Order and to Enjoin Hearing on Notice of Violation before Plaintiff G.A. Resort
  Condominium Association, Inc., Scheduled for August 4, 2020, or Any Time Thereafter
  (Doc. 111).

  The Court takes the motion under advisement and states that an order will issue on
  Monday, August 3, 2020.

  Court in recess:           3:24 p.m.
  Total in court time:       00:47
  Hearing concluded
